€2 O

NORTHERN DIST RICT OF

   

£
IN THE UNITED STATES DISTRICT COURT cS
FOR THE NORTHERN DISTRICT OF TEXAS | “cp
AMARILLO DIVISION “EB ~~ 2020 |
UNITED STATES OF AMERICA § | CLES US. DISTRICT COURT
§
Plaintiff, § :
§
‘. § 2:19-CR-76-Z-BR-(3)
§
WILLIE LEON HOLIWELL, III (3) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 21, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Willie Leon Holiwell, III filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Willie Leon Holiwell, Ill
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Willie Leon Holiwell,
III; and ADJUDGES Defendant Willie Leon Holiwell, IH guilty of Count Two in violation of 18 U.S.C.
§§ 922(j), 924(a)(2), and 2. Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, February 5, 2020.

 

MATAHEW J. KACSMARYK ~
UNIZED STATES DISTRICT JUDGE

 

 

5
a.
caesenal

 
